As filed with the Securities and Exchange Commission on April 21, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— ORCKIT COMMUNICATIONS LTD. (Exact name of registrant as specified in its charter) N/A (Translation of registrant’s name into English) Israel Not applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 126 Yigal Allon Street Tel-Aviv 67443, Israel Telephone:(972) 3-696-2121 (Address and telephone number of registrant’s principal executive offices) Puglisi Associates 850 Library Avenue, Suite 204 Newark, Delaware 19711 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Neil Gold, Esq. Manuel G.R. Rivera, Esq. Fulbright & Jaworski L.L.P. 666 Fifth Avenue New York, New York 10103 Telephone: (212) 318-3000 Facsimile: (212) 318-3400 Yehuda M. Levy, Adv. Adam M. Klein, Adv. Goldfarb, Levy, Eran, Meiri, Tzafrir & Co. 2 Weizmann Street Tel-Aviv 64239, Israel Telephone: (972) 3-608-9839 Facsimile: (972) 3-608-9855 ————— Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box: ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box: ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered (1) Amount To Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (2) Amount Of Registration Fee (3) Ordinary shares, no par value(4) Warrants Units (5
